Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	RESPONSE TO APPLICANT’S AMENDMENT



1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  07/22/21has been hereby entered.

2. Claims 1, 3, 5-14  are pending. 


Claims 1, 3, 5-14  read on a method for producing neo-transduced T cell  are under consideration in the instant application.


3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.  Claims  1, 3, 5-14  are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by US Patent Application 20200308523 or  US Patent Application 20180251723 for the same reasons set forth in the previous Office Action, mailed on 03/25/21


Applicants arguments filed on 07/22/21have been fully considered but have not been found convincing.




As initial matter, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze , 145 USPQ 716, 718 (CCPA 1965).  See MPEP 716.01(C).  Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. 

Moreover, the Examiner disagrees with Applicant’s statement that “ the instant claim 1 recites a method in which mature dendritic cells and neoantigen targeting T cells are produced inside separate, connected chambers”.

It is noted that the instant claim 1 recited “ flowing cell culture medium containing monocytes into the first culture chamber; perfusing the purified monocytes in the first culture chamber to produce dendritic cells in the first culture chamber; contacting the dendritic cells with antigen material in the first culture chamber to produce mature dendritic cells; flowing a cell suspension comprising non-neoantigen-targeting T cells into the first culture chamber to co-culture the mature dendritic cells and the non-neoantigen-targeting T cells, to thereby produce expanded neoantigen-targeting T cells ( emphases added). 

It is the Examiner’s position that it would be immediately obvious to one skill in the art before the effective filing date of the claimed invention that mature dendritic cells and neoantigen targeting T cells are produced inside the same first culture chamber.

With regards to Applicant’s statement that “none of the prior art references do not teach or suggest any method that involves re-using a culture chamber”.


As initial matter it is noted that none of the pending claims recited  “re-using a culture chamber”. Moreover, it is the Examiner’s position that  US Patent Application’523  actually teaches a cell culture instrument  for  producing antigen-specific T cells comprising a first culture chambers connected to a second culture chamber that can be re-used for the production of said antigen-specific T cells ( see entire document, paragraphs 0007, 0014, 0024, 0031 0040, 0063 in particular). 




US Patent Application ‘723 teaches a method of producing antigen transduced T cells, comprising providing a cell culture apparatus comprising a first and a second culture chamber, contacting the dendritic cells with antigen material in the first culture chamber and flowing a cell suspension comprising T cells into the first culture chamber to  co-culture the mature dendritic cells and T cells.    US Patent Application ‘523 teaches that said method is performed in the closed cell culture system such that sterility is maintained throughout the method ( see entire document, paragraphs 0005, 0010,  0013, 0014, 0047, 0059  in particular).


The reference teaching anticipates the claims invention.


4. No claim is allowed.


5. All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 

Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The 

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644